DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2022 has been entered.
3.	Applicant's amendment and response received 04/29/2022, responding to the 02/04/2022 Office Action provided in the rejections of claims 11-20, wherein at least independent claims 11 and 18 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 11 and 18 and claims  12-17 and 19-20 on pages 11-16 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Zakharov (Art of record) as applied below, as they further teach such use.
Applicant contends with respect to claim 11 (p. 12, 2nd para. – p. 13, 3rd para.) that “Zakharov describes installing an upgrade version of firmware on two different groups of devices with different versions of the firmware… describes comparing data for a new upgrade version and a previous upgrade version” – (p. 13, 2nd and 3rd para.).  Examiner respectfully disagrees; Zakharov teaches installing an upgrade version of firmware on groups with the same version at/on: (column 5, lines 32-35) “for example, firmware 112 may be used to upgrade every printing device in system 100 or only a group of printing devices, such as devices 102A and 102B having the same model” and (column 10, lines 9-20) “each set of printing devices, such as printing devices 102A and 102B and printing devices 104A and 104B, may be related to each other by a model and firmware version. For example, printing devices 102A and 102B may be the same model of device while running the same version of firmware that relates to firmware 112 to be sent to devices within system 100… Each set will have a calculated failure rate based on the number of errors that occur in each set of devices” and (column 23, lines 50-55) “determining an upgrade first failure rate for the first group of printing devices and an upgrade second failure rate for the second group of printing devices during the analytical time interval” (emphasis added). 
Applicant contends with respect to claim 11 (13, 3rd para. – p. 14, 4th para.) that “the Examiner acknowledges that Zakharov does not teach deploying a current upgrade event in a sequence. Office Action, p. 7. Applicant notes that this claimed deployment operation is the first one recited in claim 1. Since the Examiner acknowledges that Zakharov does not teach a sequential deployment, then it must follow that Zakharov cannot teach the subsequent claimed operations, e.g., ‘computing...a score that represents a difference between (i) the first telemetry values associated with the current upgrade event being deployed to the first resource unit of the plurality of resource units and (11) the second telemetry values associated with the current upgrade event being deployed to each resource unit of the plurality of resource units other than the first resource unit’”.  Examiner respectfully disagrees; as an initial matter, with respect to claim 1, Zakharov is not relied upon for such limitations; rather Earl is cited as disclosing such limitations. Moreover, it would be totally acceptable to enhance Zakharov with the features of Earl, because Zakharov and Earl are analogous art; they are from the same field of endeavor, software upgrades (emphasis added). For example, Zakharov’s ways, even using “a method of upgrading software…” is (1) his ways to get the best solution; and (2) the plain language of the claim merely called for “deploying… receiving… computing… determining… causing”… which does not require and/or exclude Zakharov’s ways.

Allowable Subject Matter

5.	Claims 1-10, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations of detecting effects of upgrades that are deployed to different resources using telemetry data from the resources to provide a service and scoring the telemetry data before and after the upgrade, then determining whether the first score exceeds a first difference threshold; responsive to determining that the first score does not exceed the first difference threshold, suppressing an alert signaling that the current upgrade event is a cause of a problem; and if the scores exceed a threshold identifying a group of other units, from the plurality of units and other than the first unit, to which the current upgrade event has been deployed; for each other unit in the group of other units, computing, using the telemetry data for the first unit and the other unit, a second score using the scoring model, wherein the second score is indicative of a difference between the second values associated with the current upgrade event being deployed to the first unit and third values associated with the current upgrade event being deployed to the other unit; determining a number of the second scores, computed for each of the other units in the group, that exceed a second difference threshold; responsive to determining that the number of the second scores that exceed the second difference threshold is less than or equal to a predefined minimum number, causing the alert signaling that the current upgrade event is the cause of the problem to be output; and responsive to determining that the number of the second scores that exceed the second difference threshold is greater than or equal to a predefined maximum number, causing another alert signaling that the first unit is the cause of the problem to be output. The art of record does not expressly disclose such features. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov, U.S. Patent No. 10,963,195 in view of Earl et al.,  US 2003/0233648 (hereinafter Earl). 
   In regards to claim 11, Zakharov teaches:
A method comprising: receiving first telemetry values associated with the current upgrade event being deployed to a first resource unit of the plurality of resource units; receiving second telemetry values associated with the current upgrade event being deployed to each resource unit of the plurality of resource units other than the first resource unit (column 5, lines 32-35, see for example, firmware 112 may be used to upgrade every printing device in system 100 or only a group of printing devices, such as devices 102A and 102B having the same model) and (column 10, lines 9-20, see each set of printing devices, such as printing devices 102A and 102B and printing devices 104A and 104B, may be related to each other by a model and firmware version. For example, printing devices 102A and 102B may be the same model of device while running the same version of firmware that relates to firmware 112 to be sent to devices within system 100… Each set will have a calculated failure rate based on the number of errors that occur in each set of devices) and (column 23, lines 50-55, see determining an upgrade first failure rate for the first group of printing devices and an upgrade second failure rate for the second group of printing devices during the analytical time interval) (emphasis added). 
computing, by one or more processors, a score that represents a difference between (i) the first telemetry values associated with the current upgrade event being deployed to the first resource unit of the plurality of resource units and (ii) the second telemetry values associated with the current upgrade event being deployed to each resource unit of the plurality of resource units other than the first resource unit (column 4, lines 32-39, see FIG. 1 depicts a block diagram of a system 100 of a plurality of printing devices coupled to an analytical server 130 to monitor and upgrade the plurality of printing devices according to the disclosed embodiments. System 100 includes printing devices connected to analytical server 130 via network 120. The plurality of printing devices include printing devices 102A, 102B, 104A, 104B, 106, and additional printing devices 110), (Abstract, see a system of printing devices installs an upgrade version of firmware for the devices on a limited number of devices before doing a total installation. The number of the limited devices for analyzing the upgrade firmware is determined based on the failure rate of the devices. A ratio of failure is determined that is scaled by a factor to obtain the number of test devices. An analytical time interval also is determined to test the upgrade firmware on the limited number of devices. The failure rate within the limited number of devices is monitored to determine whether to upgrade all of the applicable devices), (column 1, lines 25-40, see a method for upgrading firmware in a plurality of printing devices is disclosed. The plurality of printing devices includes a first group of printing devices having a first version of the firmware and a second group of printing devices having a second version of the firmware. The method includes determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices) and (column 24, lines 11-16, see determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices. The method also includes determining an analytical timer interval for the test printing devices according to a first mean time between failures for the error code in the first group of printing devices and a second mean time between failures for the error code in the second group of printing devices).  
determining a number of the scores that exceed a difference threshold (column 17, lines 40-43, see the disclosed embodiments compare the failure rate observed for the test devices determined above with the failure rate stored for the previous firmware as determined in flowchart 500) and (column 17, lines 47-51, see if the new failure rate is higher or equal to the previous rate, then upgrade firmware 112 should not be installed.  If it is lower, then upgrade firmware 112 should be installed on the plurality of printing devices).
causing an alert to be output, the alert signaling whether the current upgrade event is a cause of a problem based at least in part on the number of scores that exceed the difference threshold (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added).
Zakharov doesn’t explicitly teach:
deploying a current upgrade event in a sequence to each of a plurality of resource units.  
However Earl teaches such use:(p. 1, [0011], see the method includes the steps of: receiving a new software release; determining whether the new software release is compatible with a current release running on the distributed file system; initiating a rolling upgrade process if the new release is compatible; performing the rolling upgrade process by sequentially loading and rebooting each of the plurality of nodes with the new software release). 
Zakharov and Earl are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zakharov and Earl before him or her, to modify the system of Zakharov to include the teachings of Earl, as a system for managing upgrades, and accordingly it would enhance the system of Zakharov, which is focused on a upgrade system because that would provide Zakharov with the ability to do sequential upgrades, as suggested by Earl (p. 1, [0011], p. 6, [0063]).

   In regards to claim 12, Zakharov teaches:
causing the alert to signal that the current upgrade event is the cause of the problem responsive to determining that the number of the scores that exceed the difference threshold is less than or equal to a predefined minimum number (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added).

   In regards to claim 13, Zakharov teaches:
causing the alert to signal that the current upgrade event is not the cause of the problem responsive to determining that the number of the scores that exceed the difference threshold is greater than or equal to a predefined maximum number (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added).

   In regards to claim 14, Zakharov teaches:
causing the alert to signal that further investigation is warranted responsive to determining that the number of the scores that exceed the difference threshold is between a predefined minimum number and a predefined maximum number (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added). 

   In regards to claim 15, Zakharov teaches:
the first telemetry values and the second telemetry values comprise at least one of a number of unexpected errors or a quality of service (QoS) value (column 16, lines 44-48, see step 605 executes by ending the analytical time period. Although the test devices may still report errors and associated information to analytical server 130, this data will not be used for subsequent determinations of the performance of upgrade firmware 112).

In regards to claim 16, Zakharov teaches:
the first telemetry values and the second telemetry values comprise a total number of requests (column 13, lines 40-44, see error codes also may be correlated with an “age” of the printing devices. The age of a printing device may be indicated by a total print volume). 
the score is computed using the at least one of the number of unexpected errors or the quality of service (QoS) value when the total number of requests indicates normal usage of a service provided by the first resource unit each of the other resource units (column 8, lines 14-17, see the installation of the new firmware version, however, may result in additional errors or degradation of performance of printing device 104A. In this instance, printing device 104A may not install firmware 112) and (column 13, lines 50-53, see analytical server 130 may determine average print volumes for the periods used to determine failure rates and MTBFs for error codes and printing devices).

   In regards to claim 17, Zakharov teaches:
determining that the number of the scores that exceed the difference threshold is less than or equal to a predefined minimum number (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) and (column 17, lines 40-43, see the disclosed embodiments compare the failure rate observed for the test devices determined above with the failure rate stored for the previous firmware as determined in flowchart 500) and (column 17, lines 47-51, see if the new failure rate is higher or equal to the previous rate, then upgrade firmware 112 should not be installed.  If it is lower, then upgrade firmware 112 should be installed on the plurality of printing devices) (emphasis added).
computing another score that represents a difference between (i) the first telemetry values associated with the current upgrade event being deployed to the first resource unit during a period of time and (column 4, lines 32-39, see FIG. 1 depicts a block diagram of a system 100 of a plurality of printing devices coupled to an analytical server 130 to monitor and upgrade the plurality of printing devices according to the disclosed embodiments. System 100 includes printing devices connected to analytical server 130 via network 120. The plurality of printing devices include printing devices 102A, 102B, 104A, 104B, 106, and additional printing devices 110), (Abstract, see a system of printing devices installs an upgrade version of firmware for the devices on a limited number of devices before doing a total installation. The number of the limited devices for analyzing the upgrade firmware is determined based on the failure rate of the devices. A ratio of failure is determined that is scaled by a factor to obtain the number of test devices. An analytical time interval also is determined to test the upgrade firmware on the limited number of devices. The failure rate within the limited number of devices is monitored to determine whether to upgrade all of the applicable devices), (column 1, lines 25-40, see a method for upgrading firmware in a plurality of printing devices is disclosed. The plurality of printing devices includes a first group of printing devices having a first version of the firmware and a second group of printing devices having a second version of the firmware. The method includes determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices) and (column 24, lines 11-16, see determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices. The method also includes determining an analytical timer interval for the test printing devices according to a first mean time between failures for the error code in the first group of printing devices and a second mean time between failures for the error code in the second group of printing devices).  
(ii) third telemetry values associated with a non-upgraded resource unit, in a group of non-upgraded resource units, during the same period of time (column 17, lines 40-43, see the disclosed embodiments compare the failure rate observed for the test devices determined above with the failure rate stored for the previous firmware as determined in flowchart 500) and (column 17, lines 47-51, see if the new failure rate is higher or equal to the previous rate, then upgrade firmware 112 should not be installed.  If it is lower, then upgrade firmware 112 should be installed on the plurality of printing devices). 
determining a number of the other scores that exceed another difference threshold (column 17, lines 40-43, see the disclosed embodiments compare the failure rate observed for the test devices determined above with the failure rate stored for the previous firmware as determined in flowchart 500) and (column 17, lines 47-51, see if the new failure rate is higher or equal to the previous rate, then upgrade firmware 112 should not be installed.  If it is lower, then upgrade firmware 112 should be installed on the plurality of printing devices).
adding an indication of confidence to the alert based on the number of the other scores that exceed the other difference threshold (Fig. 7, 712 Determine Failure rate of Second Error Code, 714 Compare to previous failure rate, 716 Improve?, Yes Recommend Upgrade 718). 

   In regards to claim 18, Zakharov teaches:
A system comprising: one or more processing units; and computer-readable storage media storing instructions, that when executed by the one or more processing units, configure the system to perform operations comprising: receiving first telemetry values associated with the current upgrade event being deployed to a first resource unit of the plurality of resource units; receiving second telemetry values associated with the current upgrade event being deployed to each resource unit of the plurality of resource units other than the first resource unit (column 5, lines 32-35, see for example, firmware 112 may be used to upgrade every printing device in system 100 or only a group of printing devices, such as devices 102A and 102B having the same model) and (column 10, lines 9-20, see each set of printing devices, such as printing devices 102A and 102B and printing devices 104A and 104B, may be related to each other by a model and firmware version. For example, printing devices 102A and 102B may be the same model of device while running the same version of firmware that relates to firmware 112 to be sent to devices within system 100… Each set will have a calculated failure rate based on the number of errors that occur in each set of devices) and (column 23, lines 50-55, see determining an upgrade first failure rate for the first group of printing devices and an upgrade second failure rate for the second group of printing devices during the analytical time interval) (emphasis added). 
computing a score that represents a difference between (i) the first telemetry values associated with a current upgrade event being deployed to the first resource unit and (ii) the second telemetry values associated with the current upgrade event being deployed to each resource units of the plurality of units other than the first resource unit (column 4, lines 32-39, see FIG. 1 depicts a block diagram of a system 100 of a plurality of printing devices coupled to an analytical server 130 to monitor and upgrade the plurality of printing devices according to the disclosed embodiments. System 100 includes printing devices connected to analytical server 130 via network 120. The plurality of printing devices include printing devices 102A, 102B, 104A, 104B, 106, and additional printing devices 110), (Abstract, see a system of printing devices installs an upgrade version of firmware for the devices on a limited number of devices before doing a total installation. The number of the limited devices for analyzing the upgrade firmware is determined based on the failure rate of the devices. A ratio of failure is determined that is scaled by a factor to obtain the number of test devices. An analytical time interval also is determined to test the upgrade firmware on the limited number of devices. The failure rate within the limited number of devices is monitored to determine whether to upgrade all of the applicable devices), (column 1, lines 25-40, see a method for upgrading firmware in a plurality of printing devices is disclosed. The plurality of printing devices includes a first group of printing devices having a first version of the firmware and a second group of printing devices having a second version of the firmware. The method includes determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices) and (column 24, lines 11-16, see determining a number of test printing devices from the plurality of printing devices for an upgrade version of the firmware based on a first failure rate for an error code in the first group of printing devices and a second failure rate for the error code in the second group of printing devices. The method also includes determining an analytical timer interval for the test printing devices according to a first mean time between failures for the error code in the first group of printing devices and a second mean time between failures for the error code in the second group of printing devices).  
determining a number of the scores that exceed a difference threshold (column 17, lines 40-43, see the disclosed embodiments compare the failure rate observed for the test devices determined above with the failure rate stored for the previous firmware as determined in flowchart 500) and (column 17, lines 47-51, see if the new failure rate is higher or equal to the previous rate, then upgrade firmware 112 should not be installed.  If it is lower, then upgrade firmware 112 should be installed on the plurality of printing devices).
responsive to determining that the number of the scores that exceed the difference threshold is less than or equal to a predefined minimum number, causing an alert to signal that the current upgrade event is a cause of a problem to be output via a computing device (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added). 
responsive to determining that the number of the scores that exceed the difference threshold is greater than or equal to a predefined maximum number, causing the alert to signal that the current upgrade event is not the cause of the problem to be output via the computing device (Fig. 7, 712 Determine Failure rate of Second Error Code, 714 Compare to previous failure rate, 716 Improve?, Yes Recommend Upgrade 718).
Zakharov doesn’t explicitly teach:
•	deploying a current upgrade event in a sequence to each of a plurality of resource units.
However Earl teaches such use:(p. 1, [0011], see the method includes the steps of: receiving a new software release; determining whether the new software release is compatible with a current release running on the distributed file system; initiating a rolling upgrade process if the new release is compatible; performing the rolling upgrade process by sequentially loading and rebooting each of the plurality of nodes with the new software release). 
Zakharov and Earl are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zakharov and Earl before him or her, to modify the system of Zakharov to include the teachings of Earl, as a system for managing upgrades, and accordingly it would enhance the system of Zakharov, which is focused on a upgrade system because that would provide Zakharov with the ability to do sequential upgrades, as suggested by Earl (p. 1, [0011], p. 6, [0063]).

   In regards to claim 19, Zakharov teaches:
causing an indication that further investigation is warranted to be output responsive to determining that the number of the scores that exceed the difference threshold is between the predefined minimum number and the predefined maximum number (column 17, lines 8-19, see printing device 102B also executes upgrade firmware 112 for analytical time interval 1302. Failure events FE are detected for errors associated with error codes CF001 and CF002. Referring back to FIG. 10, these errors may relate to software packages in the firmware. Printing device 102B sends data 122B to notify analytical server 130 about the errors. Thus, in executing upgrade firmware 112 during analytical time interval 1302, printing devices 102A and 102B failed at least once with an error associated with error code CF002. Thus, two devices are reported failing during the time interval and this number will be added to other devices reporting failures during this period) (emphasis added). 

   In regards to claim 20, Zakharov teaches:
the first telemetry values and the second telemetry values comprise a quality of service (QoS) value and a total number of requests (column 16, lines 44-48, see step 605 executes by ending the analytical time period. Although the test devices may still report errors and associated information to analytical server 130, this data will not be used for subsequent determinations of the performance of upgrade firmware 112) and (column 13, lines 50-53, see analytical server 130 may determine average print volumes for the periods used to determine failure rates and MTBFs for error codes and printing devices).
the score is computed using the quality of service (QoS) value when the total number of requests indicates normal usage of a service provided by the first unit and the group of other upgraded units (column 13, lines 50-53, see analytical server 130 may determine average print volumes for the periods used to determine failure rates and MTBFs for error codes and printing devices).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Muddu et al., 	10116670

Franchitti et al.,	10338913

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193